                      Case 4:20-cv-02097-KAW Document 6
                                                      2 Filed 03/27/20
                                                              03/26/20 Page 1 of 1
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California


   Jeffrey Katz Chiropratic, Inc., a CA corporation,
                                                                      )
   individually and on behalf of all others similarly                 )
                       situated,                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 4:20-cv-02097-KAW
                                                                      )
   iBeat, Inc. d/b/a 100Plus, a Delaware corporation                  )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) iBeat, Inc.
                                           c/o Registered Agent The Corporation Trust Company
                                           1209 Orange Street
                                           Wilmington, DE 19801




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Rebecca Davis (SBN 271662)
                                           rebecca@lozeaudrury.com
                                           LOZEAU DRURY LLP
                                           1939 Harrison St., Suite 150
                                           Oakland, CA 94612
                                           Telephone: (510) 836-4200

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                                                                           S DISTR
                                                                                                                        ATE       IC
                                                                                                                      ST            T
                                                                                                                  D
                                                                                                                                                        Susan Y. Soong
                                                                                                                                            CO
                                                                                                             E
                                                                                                           IT




                                                                                                                                              UR




                                                                                CLERK OF COURT
                                                                                                         UN




                                                                                                                                                T
                                                                                                         N O RT




                                                                                                                                                 NI A
                                                                                                                                             OR
                                                                                                           HE




                                                                                                                                            IF




                                                                                                                  N
                                                                                                                                            AL
                                                                                                                  R




                                                                                                                      DI
                                                                                                                           S T RI T O F C
                                                                                                                                 C
Date:             03/27/2020
                                                                                          Signature of Clerk or Deputy Clerk
